Citation Nr: 0533869	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  02-17 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

In June 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is 
associated with the claims file.

Because of procedural due process the appeal is REMANDED to 
the agency of original jurisdiction via the AMC, in 
Washington, D.C.

REMAND

At the hearing in June 2004, the veteran testified that he 
injured his back during combat, and that he received post-
service treatment from a private physician in the late 1980s 
and early 1990s. 

In June 2005, the veteran submitted additional medical 
evidence to the agency of original jurisdiction, which has 
not been considered. 

Under the Board's appeal regulations, when the agency of 
original jurisdiction receives additional pertinent evidence, 
the agency of original jurisdiction will furnish the veteran 
a supplemental statement of the case.  38 C.F.R. § 19. 31. 

In view of the above, the case is REMANDED for the following 
action:

1. Schedule the veteran for a VA 
orthopedic examination to identify any 
current back disability and obtain a 
medical nexus opinion.  The claims folder 
must be made available to the examiner 
for review.  The examiner is asked to 
express an opinion as to whether it 

is at least as likely as not that the 
veteran has current back disability that 
was the result of injury suffered in 
Vietnam in a jump from a helicopter in 
the year from June 1970 to June 1971.  In 
formulating an opinion, the examiner is 
asked to comment on the clinical 
significance of the first documentation 
of back pain in 1998, twenty-eight years 
after service, and the X-ray findings of 
mild degenerative joint disease of L1-L2 
in May 2003 and a herniated disc, C5-C6, 
in April 2005.

2. After the above action is completed, 
review all the evidence of record, 
including the additional evidence since 
the issuance of the June 2005 supplemental 
statement of the case.  If the benefit 
sought on appeal is denied, then furnish 
the veteran a supplemental statement of 
the case and return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



 
 
 
 

